Exhibit 12.6 Central Illinois Light Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2007 2006 Net income from continuing operations $ 58,413 $ 47,012 Less- Change in accounting principle - - Less- Income from equity investee - - Add- Taxes based on income 32,919 9,966 Net income before income taxes and change in accounting principle 91,332 56,978 Add- fixed charges: Interest on long term debt 18,800 (1) 18,044 Estimated interest cost within rental expense 260 289 Amortization of net debt premium, discount, and expenses 789 705 Total fixed charges 19,849 19,038 Earnings available for fixed charges 111,181 76,016 Ratio of earnings to fixed charges 5.60 3.99 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,410 1,933 Adjustment to pre-tax basis 795 410 2,205 2,343 Combined fixed charges and preferred stock dividend requirements $ 22,054 $ 21,381 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 5.04 3.55 (1)Includes FIN 48 interest expense
